DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-7, 9-13, and 15-19 are rejected on the ground of nonstatutory non-obvious non-provisional type double patenting over claims 1-4, and 6-8 of US Patent 11172272 as mapped in table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:

Instant Application 16752193
US Patent 11172272
Claims 1, 9, and 15 maps to
Claim 1
Claims 2, 10, and 16 maps to
Claim 2
Claim 3 maps to
Claim 3
Claim 4 maps to
Claim 4
Claims 5, 11, and 17 maps to
Claim 6
Claims 6, 12, and 18 maps to
Claim 7
Claims 7, 13, and 19 maps to
Claim 8


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, and 15-19 are rejected under U.S.C. 103 as being unpatentable over Tobin (US 20150095937, part of the information disclosure statement dated 11/3/2021), in view of Trollope et al. (US 20150301718).
Regarding claim 1, Tobin discloses, a method comprising:
a media clip corresponding to a media content (par. 0037 discloses, the scoring module 210 divides the content items into multiple segments);
determining, a portion, of the media content, that is included in the media clip (par. 0044 discloses analyzing metadata of the content item to determine the segments of the content items having interesting moments, i.e. determine a moment (here moments are big plays or scoring plays in media content = a portion of the media content) that is corresponds to or included in content item segment or clip);
obtaining, based on the determining the portion that is included in the media clip and from the content sharing service, a popularity value of the media clip (par. 0038-0039 discloses, editorial inputs, social media feedback inputs, voting inputs, to generate scores for content segment and stored in table in datastore, scoring module 210 (being part of the visual indicator component 140 residing on server 130) may ingest this table, i.e. server 130 obtains scoring value from content sharing platform (i.e. from associated datastore of content sharing platform 120 as shown in fig. 1), par. 0041 discloses social media feedback (i.e. popularity value) for live event associated with timestamp of a segment of the content item (i.e. portion of the media content) with that corresponding segment (i.e. media clip));
determining, based on the popularity value of the media clip, a popularity metric for the portion of the media content (par. 0042 discloses generating the score (i.e. popularity value) for the content item segments, par. 0045 discloses intensity mapping module 240 then correlates the score for each segment of a content item to an associated intensity indicator (i.e. comparable popularity indicator, higher or less than other indicator = popularity metrics)  that is visually represented on the segment's portion of the scrub bar); and
causing, by the computing device, display of the popularity metric (par. 0006, determining a score for the time interval segment in view of one or more signals indicating a popularity of the time interval segment to users viewing the content item on the content sharing platform, par. 0044-0045, segments of the content may be of interest to users and given color intensity indicator (i.e. popularity matric) as per the score (popularity value) for each of the segment).
Tobin discloses, media clip that corresponds to a media content and determines a portion of the media content that is included in the media clip and obtains popularity value for media clip to determine, however Tobin does not disclose, obtain the media clip from content sharing service and determining portion of the media content that is included in media clip based on comparison of the media clip with media content.
Trollope discloses, obtaining, by a computing device and from a content sharing service, a media clip corresponding to a media content (par. 0080 discloses music items is available via (i.e. provided by or obtained from) platforms like, video hosting service, social networking platform);
determining, based on a comparison of the media clip with the media content, a portion, of the media content, that is included in the media clip (par. 0072 discloses music content included in given audio segment (i.e. portion of music content) is identified by comparing audio fingerprint of audio segment (i.e. of the media content) with audio fingerprints that are stored and indexed by music item (i.e. media clip), i.e. determining that portion of the music content is similar to music items therefore portion of music content is included in music item or media clip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Tobin with teachings of computing device obtaining from content sharing service a media clip corresponding to a media content and determining  apportion of the media content is included in the media clip based on comparison of the media clip with media content, as taught by Trollope, to use the mechanism to identify section of media content by comparing physical attributes of section with physical attributes of similar media content such as using sentiment conveyed by music items, music instruments being played for more versatile way of determining the match, as disclosed in Trollope, par. 0079.

Regarding claim 2, The method of claim 1, 
Tobin in view of Trollope further discloses, wherein the comparison of the media clip with the media content comprises:
determining a first hash code corresponding to the media content (Trollope par. 0072 discloses music content included in given audio segment (i.e. portion of music content) is identified by comparing audio fingerprint of audio segment (i.e. of the media content) with audio fingerprints that are stored and indexed by music item (i.e. media clip, i.e. determining that portion of the music content is similar to music items therefore portion of music content is included in music item or media clip);
determining a second hash code corresponding to the media clip (Trollope par. 0072 discloses music content included in given audio segment (i.e. portion of music content) is identified by comparing audio fingerprint of audio segment (i.e. of the media content) with audio fingerprints that are stored and indexed by music item (i.e. media clip, i.e. determining that portion of the music content is similar to music items therefore portion of music content is included in music item or media clip); and
determining, based on a similarity threshold, similarity between the first hash code and the second hash code (Trollope par. 0064 discloses a reference audio fingerprint can be regarded as being a match to the audio fingerprint of the audio sample when a difference between the reference audio fingerprint and the audio fingerprint of the audio sample is not greater than a predetermined threshold).

Regarding claim 3, The method of claim 2, 
Tobin in view of Trollope further discloses, further comprising determining, based on the determined similarity, a timestamp, within the media content, that corresponds to a beginning of the media clip (Trollope par. 0081 discloses information related to music item (i.e. clip) is associated with music segment of the media content that corresponds to the music item such as start time in the media content corresponds to music segment of music content). 

Regarding claim 4, The method of claim 2, 
Tobin in view of Trollope further discloses, further comprising determining, based on the determined similarity, a timestamp, within the media content, that corresponds to an end of the media clip (Trollope par. 0081 discloses information related to music item (i.e. clip) is associated with music segment of the media content that corresponds to the music item such as end time in the media content corresponds to music segment of music content). 

Regarding claim 5, The method of claim 1, 
Tobin does not disclose, wherein the obtaining the media clip corresponding to the media content comprises:
determining one or more search terms corresponding to the media content; and sending the one or more search terms to the content sharing.
Trollope discloses, wherein the obtaining the media clip corresponding to the media content comprises:
determining one or more search terms corresponding to the media content; and sending the one or more search terms to the content sharing service (par. 0024 discloses search query using the search terms corresponding to media content items such as title, in response to the query, user is presented with a list of media content item with particular piece of music).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Tobin with teachings of using search term to search and obtain media clips, as taught by Trollope, to search for similar content clips using search terms related to media content such as using media item title, as disclosed in Trollope, par. 0024.

Regarding claim 6, The method of claim 1, 
Tobin in view of Trollope further discloses  further comprising: 
determining a second portion, of the media content, that is included in a second media clip obtained from the content sharing service (Tobin par. 0044 discloses analyzing metadata of the content item to determine the segments of the content items having interesting moments, i.e. determine a moment (here moments are big plays or scoring plays in media content = a portion of the media content) that is corresponds to or included in content item segment or clip, the plurality of segments and plurality of moments indicates that second portion or second moment in content that is corresponds to second segment , Trollope par. 0080 discloses music items is available via (i.e. provided by or obtained from) platforms like, video hosting service, social networking platform); ); 
determining a popularity metric for the second portion of the media content (Tobin par. 0042 discloses generating the score (i.e. popularity value) for the content item segments, par. 0045 discloses intensity mapping module 240 then correlates the score for each segment of a content item to an associated intensity indicator (i.e. comparable popularity indicator, higher or less than other indicator = popularity metrics)  that is visually represented on the segment's portion of the scrub bar, par. 0063, fig. 6 discloses plurality of hotspot displayed on scrub bar); and 
causing display of: 
the popularity metric for the second portion of the media content (Tobin par. 0045 discloses displaying intensity indicator based on color scheme indicating different intensity for plurality of segments), and 
a time corresponding to the second portion of the media content (Tobin par. 0059, fig. 5 and 6 discloses The scrub bar 520 is a timeline of the content item).

Regarding claim 7, The method of claim 1, 
Tobin in view of Trollope further discloses, wherein the determining the popularity metric for the portion of the media content comprises: 
determining a sentiment classification based on the popularity value of the media clip (Tobin par. 0040, 0042  discloses segments getting “likes” aggregate occurrence of feedback is used to generate score (i.e. popularity value)  for the segment, here  aggregated likes = high sentiments for the segment); and 
determining, based on the sentiment classification, the popularity metric for the portion of the media content (Tobin par. 0045 discloses, the higher the score for a segment, the higher the associated intensity indicator (i.e. popularity matric in form of intensity of color) on the scrub bar).

Regarding claim 9, Tobin discloses, an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (see par. 0069), cause the apparatus to: 
a media clip corresponding to a media content (par. 0037 discloses, the scoring module 210 divides the content items into multiple segments);
determine, a portion, of the media content, that is included in the media clip (par. 0044 discloses analyzing metadata of the content item to determine the segments of the content items having interesting moments, i.e. determine a moment (here moments are big plays or scoring plays in media content = a portion of the media content) that is corresponds to or included in content item segment or clip);
obtain, based on the determining the portion that is included in the media clip and from the content sharing service, a popularity value of the media clip (par. 0038-0039 discloses, editorial inputs, social media feedback inputs, voting inputs, to generate scores for content segment and stored in table in datastore, scoring module 210 (being part of the visual indicator component 140 residing on server 130) may ingest this table, i.e. server 130 obtains scoring value from content sharing platform (i.e. from associated datastore of content sharing platform 120 as shown in fig. 1), par. 0041 discloses social media feedback (i.e. popularity value) for live event associated with timestamp of a segment of the content item (i.e. portion of the media content) with that corresponding segment (i.e. media clip));
determine, based on the popularity value of the media clip, a popularity metric for the portion of the media content (par. 0042 discloses generating the score (i.e. popularity value) for the content item segments, par. 0045 discloses intensity mapping module 240 then correlates the score for each segment of a content item to an associated intensity indicator (i.e. comparable popularity indicator, higher or less than other indicator = popularity metrics)  that is visually represented on the segment's portion of the scrub bar); and 
display the popularity metric par. 0006, determining a score for the time interval segment in view of one or more signals indicating a popularity of the time interval segment to users viewing the content item on the content sharing platform, par. 0044-0045, segments of the content may be of interest to users and given color intensity indicator (i.e. popularity matric) as per the score (popularity value) for each of the segment).
Tobin discloses, media clip that corresponds to a media content and determines a portion of the media content that is included in the media clip and obtains popularity value for media clip to determine, however Tobin does not disclose, obtain the media clip from content sharing service and determining portion of the media content that is included in media clip based on comparison of the media clip with media content.
Trollope discloses, obtaining, by a computing device and from a content sharing service, a media clip corresponding to a media content (par. 0080 discloses music items is available via (i.e. provided by or obtained from) platforms like, video hosting service, social networking platform);
determining, based on a comparison of the media clip with the media content, a portion, of the media content, that is included in the media clip (par. 0072 discloses music content included in given audio segment (i.e. portion of music content) is identified by comparing audio fingerprint of audio segment (i.e. of the media content) with audio fingerprints that are stored and indexed by music item (i.e. media clip), i.e. determining that portion of the music content is similar to music items therefore portion of music content is included in music item or media clip).
Regarding claim 10, Tobin in view of Trollope  meets the claim limitations as set forth in claim 2.
Regarding claim 11, Tobin in view of Trollope  meets the claim limitations as set forth in claim 5.
Regarding claim 12, Tobin in view of Trollope  meets the claim limitations as set forth in claim 6.
Regarding claim 13, Tobin in view of Trollope  meets the claim limitations as set forth in claim 7.
Regarding claim 15, Tobin discloses, A non-transitory computer-readable medium storing instructions that, when executed (see par. 0069), cause:
a media clip corresponding to a media content (par. 0037 discloses, the scoring module 210 divides the content items into multiple segments);
determining, a portion, of the media content, that is included in the media clip (par. 0044 discloses analyzing metadata of the content item to determine the segments of the content items having interesting moments, i.e. determine a moment (here moments are big plays or scoring plays in media content = a portion of the media content) that is corresponds to or included in content item segment or clip);
obtaining, based on the determining the portion that is included in the media clip and from the content sharing service, a popularity value of the obtained media clip(par. 0038-0039 discloses, editorial inputs, social media feedback inputs, voting inputs, to generate scores for content segment and stored in table in datastore, scoring module 210 (being part of the visual indicator component 140 residing on server 130) may ingest this table, i.e. server 130 obtains scoring value from content sharing platform (i.e. from associated datastore of content sharing platform 120 as shown in fig. 1), par. 0041 discloses social media feedback (i.e. popularity value) for live event associated with timestamp of a segment of the content item (i.e. portion of the media content) with that corresponding segment (i.e. media clip));
determining, based on the popularity value of the media clip, a popularity metric for the portion of the media content (par. 0042 discloses generating the score (i.e. popularity value) for the content item segments, par. 0045 discloses intensity mapping module 240 then correlates the score for each segment of a content item to an associated intensity indicator (i.e. comparable popularity indicator, higher or less than other indicator = popularity metrics)  that is visually represented on the segment's portion of the scrub bar); and
displaying the popularity metric (par. 0006, determining a score for the time interval segment in view of one or more signals indicating a popularity of the time interval segment to users viewing the content item on the content sharing platform, par. 0044-0045, segments of the content may be of interest to users and given color intensity indicator (i.e. popularity matric) as per the score (popularity value) for each of the segment).
Tobin discloses, media clip that corresponds to a media content and determines a portion of the media content that is included in the media clip and obtains popularity value for media clip to determine, however Tobin does not disclose, obtain the media clip from content sharing service and determining portion of the media content that is included in media clip based on comparison of the media clip with media content.
Trollope discloses, obtaining, by a computing device and from a content sharing service, a media clip corresponding to a media content (par. 0080 discloses music items is available via (i.e. provided by or obtained from) platforms like, video hosting service, social networking platform);
determining, based on a comparison of the media clip with the media content, a portion, of the media content, that is included in the media clip (par. 0072 discloses music content included in given audio segment (i.e. portion of music content) is identified by comparing audio fingerprint of audio segment (i.e. of the media content) with audio fingerprints that are stored and indexed by music item (i.e. media clip), i.e. determining that portion of the music content is similar to music items therefore portion of music content is included in music item or media clip).

Regarding claim 16, Tobin in view of Trollope  meets the claim limitations as set forth in claim 2.
Regarding claim 17, Tobin in view of Trollope  meets the claim limitations as set forth in claim 5.
Regarding claim 18, Tobin in view of Trollope  meets the claim limitations as set forth in claim 6.
Regarding claim 19, Tobin in view of Trollope  meets the claim limitations as set forth in claim 7.

Claims 8, 14, and 20 are rejected under U.S.C. 103 as being unpatentable over Tobin (US 20150095937), in view of Trollope et al. (US 20150301718) in further view of KRISTENSSON et al. (US 20080263046).
Regarding claim 8. The method of claim 1, further comprising: 
Tobin in view of Trollope discloses, causing, by the computing device and while the popularity metric is being displayed, display of: 
the media content (Tobin par. 0058-0059, fig. 5 and 6 discloses, portion of scrub bar corresponding to particular segment displays color of intensity while user viewing a content item via media player at the client device).
Tobin in view of Trollope does not disclose, display of a time corresponding to the portion of the media content.
KRISTENSSON discloses, display of a time corresponding to the portion of the media content (par. 0051, fig. 6 discloses mobile terminal displays an indication of beginning and ending times of the identified interesting portion to the user while video is being played back).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Tobin, by teachings of using displaying a time corresponding to the portion of the media content, as taught by KRISTENSSON, so that user can see what time the segment will begin to provide feedback for the segment, as disclosed in KRISTENSSON, par. 0051.

Regarding claim 14, Tobin in view of Trollope in further view of KRISTENSSON  meets the claim limitations as set forth in claim 8.
Regarding claim 20, Tobin in view of Trollope in further view of KRISTENSSON meets the claim limitations as set forth in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423